PARKER, Judge.
After hearing testimony of the two interrogating officers, of the defendant, and of the Clinical Psychologist who tested and examined the defendant, the court entered its order in which it made detailed and extensive findings of fact, including the following:
18. The defendant’s statement resulted from his voluntary choice to make a statement in response to the questions of the officers, understanding that at the time he made the statement the nature and import of what he was doing by making a statement.
*661Based on its findings of fact, the court concluded that defendant’s statement to the officers was knowingly and understandingly made. There was competent evidence to support the court’s factual findings and these in turn support its conclusion.
Although defendant’s testimony conflicted with that of the officers as to what occurred at the time defendant’s inculpatory statements were made, it was the function of the trial judge, who heard the testimony, to resolve these conflicts. “A trial judge’s finding that an accused freely and voluntarily made an inculpatory statement will not be disturbed on appeal when the finding is supported by competent evidence even when there is conflicting evidence.” State v. Harris, 290 N.C. 681, 693, 228 S.E. 2d 437, 444 (1976). We note that the evidence in the present case was very different from that which was presented in State v. Spence, 36 N.C. App. 627, 244 S.E. 2d 442 (1978). Defendant’s assignments of error directed to the court’s findings and conclusions that defendant’s statements were voluntarily and understandingly made are overruled.
Defendant assigns error to the denial of his motion for a new trial on the ground of newly discovered evidence. “[A] motion for a new trial on the ground of newly discovered evidence is addressed to the sound discretion of the trial judge and the refusal to grant the motion is not reviewable in the absence of abuse of discretion.” State v. Sauls, 291 N.C. 253, 262-3, 230 S.E. 2d 390, 396 (1976), cert. den., 431 U.S. 916, 53 L.Ed. 2d 226, 97 S.Ct. 2178 (1977); accord, State v. Morrow, 264 N.C. 77, 140 S.E. 2d 767 (1965); 4 Strong’s N.C. Index 3rd, Criminal Law, § 131.1, p. 677-8. No abuse of discretion has been shown in the present case. This assignment of error is overruled.
In overruling this assignment of error, we do not reach or express an opinion on the questions (1) whether evidence of the psychological evaluation of the defendant obtained after verdict was such newly discovered evidence as would warrant granting a new trial, (2) whether defendant could make the requisite showing of due diligence in discovering the evidence, or (3) whether defendant waived any right he might once have had to rely on the defense of insanity by failing to avail himself of the procedures provided by G.S. 15A-959 and by not raising the question at all until after the return of the verdict.
*662The order appealed from directing that commitment issue on the judgment imposed on 28 March 1977 is
Affirmed.
Judges ARNOLD and WEBB concur.